Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action of trover, brought against the railway company to recover the value of a bale of sheeting. It was proved that the bale, which had been shipped from Cincinnati "to the plaintiff at Carbondale, arrived at this point and was placed in the company’s depot. The agent of the plaintiff demanded it from the station agent, who could not find it, and said some person had taken it by mistake. The court gave judgment for the value of the goods, and the defendant has prosecuted an appeal and asks a reversal on the ground that trover will not lie against a carrier for the mere non-delivery of goods, unless they are in his possession and he refuses to deliver them, thus showing a conversion. While the authorities are in conflict as to whether trover will lie where the carrier has lost the goods, we apprehend there is no question Avhere there has been a misdelivery. Chitty says, page 155, that trover will lie against a carrier or a wharfinger who, by mistake or under a forged order, delivers goods to a wrong person, and the cases supporting this position are cited in the notes. That is the present case. The station agent told the agent of the plaintiff that some person had taken the goods by mistake, from which the court very properly inferred that the agent had delivered them by mistake, and this is the very case stated in the books. Judgment affirmed.